C. A. 9th Cir. Certiorari granted, judgment vacated, and case remanded with directions to consider question of mootness in light of Sosna v. Iowa, 419 U. S. 393 (1975), and Indiana Employment Security Division v. Burney, 409 U. S. 540 (1973). See United States v. Munsingwear, Inc., 340 U. S. 36 (1950). If the court determines that the case is not moot, it should consider whether a three-judge court is required. See Hagans v. Lavine, 415 U. S. 528, 543-545 (1974); Fusari v. Steinberg, 419 U. S. 379 (1975); cf. Idlewild Bon Voyage Liquor Corp. v. Epstein, 370 U. S. 713, 716 (1962). Mr. Justice Marshall took no part in the consideration or decision of this petition.*

See also note, supra, p. 914.